Per Curiam.
The appeal of the petitioner herein from the decree of the workmen’s compensation commission dated May 28, 1965 is denied and dismissed on the ground that said workmen’s compensation commission was without jurisdiction to hear and determine the employee’s petition for medical expenses, and all findings of fact set out therein, other than the finding that the commission was without jurisdiction to hear and determine the petition, are null and void.
The appeal of the petitioner is denied and dismissed, the decree appealed from is affirmed as modified in this opinion, and the cause is remanded to the workmen’s compensation commission for further proceedings.